Citation Nr: 1241582	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active military service from January 1970 to November 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO, inter alia, denied a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.  The Veteran filed a notice of disagreement (NOD) in April 2007, and the RO issued a statement of the case (SOC) in December 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2008.  After additional development the RO continued to deny a higher rating (as reflected in an April 2009 supplemental SOC (SSOC)).

In February 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny a higher rating (as reflected in a May 2011 SSOC), and returned this matter to the Board for further appellate consideration.

In October 2011, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, to the extent possible, the RO continued to deny a higher rating (as reflected in an August 2012 SSOC), and returned the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Pertinent to the November 2006 claim for increase, service-connected lumbar spine disability has been manifested, primarily, by forward flexion limited to 60 degrees with pain, but has not been shown to involve ankylosis, separately ratable neurological manifestations, or incapacitating episodes of intervertebral disc syndrome (IVDS).

3.  The applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative disc and degenerative joint disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, General Rating Formula For Diseases and Injuries of the Spine and Formula for Rating IVDS Based on Incapacitating Episodes (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a January 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating for a low back disability, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2007 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's VA and private treatment records and the reports of January 2007, March 2009, and June 2010 VA spine examinations.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

The Board finds that the RO has substantially complied with the prior remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board acknowledges that pertinent, private chiropractic treatment records were not obtained, as instructed by the Board in the February 2010 remand.  In an April 2010 letter, the AMC requested that the Veteran provide the necessary authorization for it to obtain these records; however, the Veteran did not provide the requested authorization.  In this case, the Board's instructions have been complied with, to the extent possible, as the AMC attempted to get the necessary authorization to obtain the records from the private chiropractor, and the Veteran did not provide the authorization.  Under these circumstances, no further RO action in this regard is required. 

The Board also acknowledges that, in the October 2011 remand, the Board instructed that on spine examination, a VA physician should specifically consider and discuss particular criteria outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Unfortunately, in December 2011, the Veteran called and canceled his scheduled VA spine and peripheral nerves examinations.  There is no indication that he requested to have the examinations rescheduled or that he cancelled the examinations for good cause.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions, again, to the extent possible, and that no further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Hence, the following analysis in the case is undertaken with the possibility that staged rating may be appropriate.

Historically, in a June 1978 rating decision, the Veteran was granted service connection for a chronic lumbosacral strain and an initial 20 percent rating was assigned, effective November 23, 1976.  Subsequent rating decisions denied a higher rating.  The Veteran filed the current claim for increase in November 2006.

Currently, the 20 percent rating for the Veteran's lumbar disability is assigned under Diagnostic Code 5243, for IVDS, which is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The next higher rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  These ratings are to be applied for range of motion measurements with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, the next higher, 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes of longer durations.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 20 percent for the Veteran's degenerative disc and degenerative joint disease of the lumbar spine is not warranted at any point pertinent to the November 2006 claim for increase. 

In support of his claim, the Veteran submitted private chiropractic records dated in October 2006 and earlier, including a March 2006 letter from the chiropractor, who indicated he had treated the Veteran for neck and low back pain for the past several years.

A February 2006 VA primary care record reflects that the Veteran described his back pain as stable and reported actively going to swimming classes.  The physician recommended that he continue with exercises.  During a September 2006 pain assessment, a VA nurse concluded that the Veteran's self-report of pain as a 3/10 did not correspond with his non-verbal pain behaviors.  On the same day during a visit with his primary physician, the Veteran again described his pain as stable and indicated that he took ibuprofen approximately once or twice weekly.  He stated that he continued to wear a back brace and do exercises to strengthen and maintain flexibility of his back.  On examination, strength was 5/5 in the lower extremities, bilaterally, and sensation was intact bilaterally.  Similar subjective complaints and objective findings were reported in a November 2006 primary care note.

The Veteran underwent VA examination of his lumbar spine in January 2007.  He described experiencing low back pain approximately two times per day lasting for an hour.  He did not report any additional flare ups or any typical radiculopathy pain and indicated that he took ibuprofen as needed.  He did not report other associated features with his back such as weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder or bowel complaints, or erectile dysfunction.  He stated that he regularly used a back brace provided by a chiropractor, and that he could walk for a block and stand for five minutes.  He reported that his job as a mortgage broker was not affected by his back.  He did not report any periods of total incapacitation over the last year.  

On examination, the Veteran had flexion to 80 degrees, extension to 15 degrees, lateral flexion to 20 degrees, bilaterally, and rotation to 15 degrees, bilaterally.  The Veteran did not permit further passive movements of the lumbosacral spine for fear of pain.  He reported pain on each plane of motion; however, pain was not objectively demonstrated on range of motion testing in any plane of motion.  Repetitive movements of the spine did not change the range of motion due to pain, weakness, fatigue, or lack of endurance.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  The Veteran's gait was observed to be normal, and there was no fixed deformity of the spine noted.  Reported back pain did not radiate into the lower extremities, and neurological examination of the lower extremities was normal.  The impression of a lumbar spine x-ray was minimal arthritic change at the upper lumbar region.    

During VA treatment in February 2007, the Veteran stated that he could ambulate throughout his two-story house and perform all activities of daily living independently.  On neurological examination, sensation was intact to touch of the bilateral lower extremities.

In his April 2007 notice of disagreement with the denial of a higher rating for his back disability, the Veteran stated the January 2007 VA examiner did not ask him about bowel and bladder problems associated with his back and that the examiner did not use a goniometer during range of motion testing.  He also asserted that his reports of pain and stopping motion during range of motion testing demonstrated that his range of motion was compromised due to pain.

During VA primary care treatment in September 2007, the Veteran reported that his low back pain was worse after being involved in a May 2007 motor vehicle accident.  He denied any weakness in his legs or loss of bowel or bladder control.  He reported taking ibuprofen and Tylenol and visiting a chiropractor three times weekly.  On examination, there was mild tenderness to palpation of the paralumbar regions, bilaterally.  The impression of a lumbosacral spine x-ray was mild spondylitic changes with no acute bony abnormality.  The impression of an October 2007 lumbar MRI was multilevel degenerative disc disease, narrowing of the spinal canal and neural foramina.  During primary care treatment in November 2007, the Veteran described his back pain as neither much better nor much worse and again stated that he had been swimming a lot, trying to be more active and lose weight.

In February 2008, the Veteran reported to his VA primary care physician that his back pain was about the same and that he continued to do stretching exercises, go to the chiropractor, swim, and take ibuprofen as needed.  An October 2008 primary care note reflects the Veteran's report of his legs feeling heavy if he stands too long or when he walks.  He denied any specific weakness in the extremities, stating that his legs "feel heavy."  He denied any bladder or bower incontinence as well as any loss of sensation in the genital region.  On neurological examination, strength was 5/5 and sensation was grossly intact to light touch throughout.  The assessment included low back pain, and the physician indicated that the Veteran appeared to be having some symptoms in his lower extremities.  An MRI of the lumbosacral spine was performed in November 2008.  The impression was disc bulges at L1-L2 and L5-S1 and no evidence of spinal stenosis or disc herniation.

The Veteran again underwent VA examination of his lumbar spine in March 2009.  He reported constant low back pain rated as a 4/10.  Treatment included seeing a chiropractor.  He stated that he did not currently use medications for his back pain, and he did not report flare-ups or any periods of incapacitation because of the back over the last year.  As a result, the examiner could not answer questions regarding any additional limitation of motion or functional impairment due to flare-ups.  The Veteran stated that his back pain did not radiate into the lower extremities, although he felt tiredness in the lower extremities.  He reported that his back pain affected his activities of daily living and his occupation as a mortgage broker.

On examination, inspection of the spine, limbs, posture and gait, position of the head, and curvature of the spine appeared normal.  The Veteran stated that he felt considerable pain in his back and was unable to flex his lumbosacral spine.  He had extension to 5 degrees, lateral flexion to 5 degrees, bilaterally, and rotation possibly to 5 degrees.  The examiner summarized that the Veteran basically did not make much movement because of pain and fear of precipitating further pain and that repetitive movements could not be evaluated for the same reason.  The examiner indicated that there was no objective evidence of painful motion, spasm, weakness, or tenderness.  He also noted that the Veteran's back pain did not radiate into the lower extremities, and neurologic examination of the lower extremities was normal.  After reviewing the claims file, including the November 2008 MRI, and examining the Veteran, the diagnosis was disc bulges at L1-L2 and L5-S1 without spinal stenosis or disc herniation.

During a June 2009 VA physical therapy consultation, the Veteran reported a recent increase in fatigue and weakness in both legs and his back.  He also described pain that increased with standing and prolonged walking, or any extension of the lower back.  On examination, the Veteran had flexion to 70 degrees with tightness and pain, also with weakness with extension from flexion to neutral; extension to 10 degrees with a more intense pain; and side bending [lateral flexion] to 10 degrees bilaterally with tightness and with increased pain with additional side bending.  The assessment was severely taut lumbar spine joints and spinal stabilizers, lacking muscle recruitment for spinal stabilization for activities of daily living and endurance for walking.

In February 2010, the Board remanded the claim to obtain private chiropractic treatment records and ongoing VA treatment records and to arrange for an additional VA spine and neurological examination.

An April 2010 VA letter asked the Veteran to submit treatment records from his private chiropractor or other providers who treated him for his lumbosacral spine disability, or to provide authorization for VA to obtain those records on his behalf.  He did not respond to the request.

The Veteran again underwent VA spine examination in June 2010.  He reported that he develops back pain after ten minutes of walking or standing and that he cannot stand independently after 10 minutes without having some sort of support due to increased back pain.  He estimated that he could walk about 200 yards before needing to stop to rest.  He stated that the pain in his mid-lumbar area did not radiate into the lower extremities.  He reported that if he sits, he has no limitation and no restriction of sitting.  The examiner noted that the Veteran's history indicated that he was able to sit and that his pain did not specifically restrict any occupational duty since occupational duties had not been, nor were they currently, strenuous.  The Veteran stated that his symptoms were more constant rather than having periodic flare-ups.  The examiner indicated that the Veteran had not been specifically incapacitated for any extended period of time over the last year.  

The Veteran also described back pain with numbness in both feet upward toward the knees.  During his review of the claims file, the examiner noted that the Veteran was seen in the podiatry clinic in February 2007 for pes planus; at that time the Veteran denied numbness, tingling, or burning sensation.  He also indicated that coughing or sneezing did not cause radiating leg pain or increased pain, and the examiner observed that there was no specific history to indicate and correlate radiating pain from the back into the legs.  Rather, the numbness was in the bottoms of the feet, the feet, and upwards toward the knees.  

On physical examination, the Veteran had flexion to 60 degrees, extension to 5 degrees, lateral extension to 15 degrees bilaterally, right rotation to 20 degrees, and left rotation to 10 degrees.  Following repetitive motion, there was no change in motion, but there was pain, fatigability, weakness, and lack of endurance, particularly with flexion, rotation, and extension.  There was no incoordination.  On neurological examination, there were no pathologic reflexes; there was 5/5 strength of the quadriceps, anterior tibial, and extensor hallucis longus; thigh and calf circumferences were symmetrical with no visible or measurable atrophy; straight leg raise was 90 degrees bilaterally with no pain; and range of motion of the hips was unrestricted with no subjective complaints of pain in the back or hip joints.  There was no scoliosis, no loss of lumbar lordosis, no muscle spasm, and the pelvis was level.  The examiner also observed that the Veteran was able to sit up from supine to sitting position independently without observable pain; he was able to dress and undress and bend forward to take off and put on shoes and socks; and he had no difficulty getting out of a chair and getting on and off the examining table.  The examiner noted that the impression of new x-rays was mild arthritic spur formation.  The diagnosis was chronic lumbar strain with mild degenerative disc disease.

The examiner explained that there was no evidence of nerve root compression or radiculopathy or neurological deficits on physical examination, nor did the Veteran's history suggest it.  He emphasized that the two MRI scans showed no evidence of large disc herniation and no evidence of nerve root compression.

In October 2011, the Board again remanded the claim to obtain any outstanding VA treatment records dating from March 2010 to the present and to arrange for another VA examination to address DeLuca criteria and specific functional impairment as a result of the documented pain, fatigability, weakness and lack of endurance.

Additional VA treatment records dated from February 2010 through June 2012 were associated with the electronic, Virtual VA claims file.  The records reflected some complaints of low back pain, assessed as "no major change" by the Veteran's primary care physician.  During May 2012 primary care treatment, the Veteran described sudden low back pain for three days after stepping off a ladder.  He denied pain radiating to his legs, or bowel or bladder incontinence.  He stated that he could not bend down.  On examination, size, contour and muscular development was normal and appeared symmetrical; muscle strength was appropriate and equal bilaterally; gait was normal; straight leg raising was negative; and no sensory deficit was noted.  In a June 2012 addendum, the impression of a lumbosacral spine x-ray was degenerative discs L4-L5 and L5-S1 levels and mild spondylosis multiple lumbar vertebral bodies.  During June 2012 primary care treatment, the Veteran stated that he took Tylenol and ibuprofen and his back pain still became aggravated sometimes.

VA spine and peripheral nerves examinations were scheduled in November 2011.  In December 2011, however, the Veteran called VA to cancel both examinations.  He did not request to have the examinations rescheduled, nor did he provide good cause for canceling the examinations.

In a January 2012 letter to the Veteran, the AMC acknowledged that the Veteran had cancelled the appointment for an examination and asked him to advise as to whether he was willing to submit to an examination.  He did not respond to the letter.  In September 2012, his representative requested on the Veteran's behalf that his claim be forwarded to the Board.

As noted, under the General Rating Formula, a 40 percent rating is warranted either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  As the foregoing indicates, there is no evidence showing that the Veteran's lumbar spine disability met the criteria for a 40 rating under the criteria of the General Rating Formula.  In this regard, the various range of motion testing of record reveals flexion to no fewer than 60 degrees with pain with the exception of during the March 2009 VA spine examination when the Veteran essentially refused to engage in range of motion testing due to fear of pain.  Indeed, just three months later during a VA physical therapy consultation, the Veteran was able to flex to 70 degrees with tightness and pain.  There was no evidence of ankylosis.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, the next higher, 40 percent rating is warranted for incapacitating episodes-defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician-having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Again, the foregoing medical evidence of record does not reflect any periods of incapacitation for at least 4 weeks.  Hence, this formula likewise provides no basis for assignment of a higher rating.

As regards the DeLuca factors, the Board notes, as indicated above, the January 2007 and March 2009 VA examinations of record clearly state that pain was not objectively demonstrated during range of motion testing, and additional repetitions, when the Veteran agreed to perform them, did not result in further limitation of motion.  During the June 2010 VA examination, there was pain, fatigability, weakness, and lack of endurance after repetitive motion, but no incoordination or change in range of motion.  As for whether the Veteran has any further functional limitation due to DeLuca factors, the Board  finds it noteworthy that the Veteran cancelled the most recent VA spine and neurological examinations, so there are no further medical findings in this regard.  Under the circumstances, the Board finds the available competent and probative evidence indicates that the currently assigned 20 percent rating adequately compensates the Veteran for any functional loss associated with his subjective reports of pain and the other DeLuca factors identified.  

The Board further notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in higher rating.  Here, the Veteran complained of pain in his feet traveling upward to his knees as well as pain in his back.  However, neurological examination was negative for any separately ratable neurological manifestation(s) of his low back disability, and there is otherwise no medical evidence even suggesting that the Veteran has any separately ratable neurological manifestation(s) of his service-connected low back disability.

The Board further emphasizes that the fact that service-connected lumbar spine disability has been characterized as involving both degenerative disk disease and degenerative joint disease (arthritis) does not, in itself, provide a basis for separate ratings for each disability, as the same symptoms-here, primarily limited motion and pain-provide the basis for the current rating.  Such would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2012) (providing that evaluation of the same manifestation under different diagnoses are to be avoided).

On these facts, the Board concludes that a schedular rating in excess of 20 percent for degenerative disc and degenerative joint disease of the lumbar spine must be denied.

In reaching this conclusion, the Board has certainly considered the Veteran's assertions as to the symptoms he experiences, and his comments as to the disability rating warranted, but emphasizes that they are not considered more persuasive than the objective clinical findings and medical assessments.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the objective, persuasive evidence simply does not support a finding that, at any point pertinent to the claim for increase have the Veteran's lumbar spine symptoms have been so disabling as to support assignment of a rating in excess of 20 percent under any applicable rating criteria. 

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the service-connected low back disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (2012) (cited in the May 2011 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2011); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the low back disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the low back disability under consideration, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for the low back disability at any point pertinent to this appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for degenerative disc and degenerative joint disease of the lumbar spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


